ICJ_038_SovereigntyFrontierLand_BEL_NLD_1959-06-20_JUD_01_ME_02_FR.txt. SOUVERAINETÉ SUR PARCELLES FRONTAL. (ARRÊT 20 VI 59) 232

l’intérieur du territoire néerlandais et que, par conséquent, il était
naturel que des actes administratifs y aient été accomplis par
les Pays-Bas, dans le cours normal des affaires. Cependant, le
fait que les conditions locales aient nécessité l'exercice normal et
non contesté d'activités administratives de la part des Pays-Bas
apporte une raison supplémentaire pour décider qu’en l’absence de
claires stipulations d’un traité, il n’y a aucune nécessité de perturber
la situation actuelle et de perpétuer une anomalie géographique.

M. SPIROPOULOS, juge, fait la déclaration suivante:

Le statut juridique international des parcelles litigieuses nous
paraît extrêmement douteux. ~~

Les faits et circonstances (décisions de la Commission mixte de
délimitation, lettres, etc.) à la base de l'hypothèse belge selon
laquelle l’exemplaire, non présenté à la Cour, du Procès-verbal
communal de 1841 attribuait les parcelles litigieuses à la Belgique
ou que les commissaires-démarcateurs l’avaient rectifié dans ce
sens, faits qui remontent à plus d’un siècle, ne permettent pas, à
notre avis, de conclure avec une certitude suffisante que l'hypothèse
belge correspond aux faits.

D'autre part, la thèse des Pays-Bas selon laquelle une erreur se
serait glissée dans le procès-verbal attaché à l’article go du Procès-
verbal descriptif de 1843 n’est basée, elle aussi, que sur une hypo-
thèse, c'est-à-dire sur le simple fait que le texte du Procès-verbal
communal de 1841 s’écarte du texte du procès-verbal attaché à
l’article go du Procès-verbal descriptif de 1843.

Nous trouvant ainsi devant l'alternative de devoir choisir entre
deux hypothèses conduisant à des résultats opposés quant à la
question de savoir à qui appartient la souveraineté sur les parcelles
litigieuses, nous croyons devoir donner la préférence à l’hypothèse
qui nous paraît être la moins spéculative et c'est, à notre avis,
celle des Pays-Bas. C’est la raison pour laquelle nous avons hésité
à nous associer au jugement de la Cour.

MM. ARMAND-UGON et MORENO QUINTANA, juges, se prévalant du
droit que leur confère l’article 57 du Statut, joignent à l'arrêt les
exposés de leur opinion dissidente.

(Paraphé) H. K.
(Paraphé) G.-C.

27
